Citation Nr: 0327514	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-08 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to increased evaluations for residuals of a 
cerebrovascular accident (CVA) involving the veteran's right 
upper extremity, right lower extremity and face, currently 
rated as 30, 10 and 10 percent disabling, respectively.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from October 1958 to December 
1978.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action  taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

From 1979 to June 2000, the veteran's CVA (then only his 1st 
CVA which occurred in the 1970's) was rated by the RO at 30 
percent disability rating under Code 8009.  According to a 
rating action by the RO in 1979, that 30 percent was, in 
essence, reflective of 20 percent under Code 8513 and 10 
percent under Code 8520.

Since June 2000, after his 2nd CVA, the RO has assigned a 
series of separate ratings for the specific residuals of the 
CVA, all categorized under the general Code 8599, and 
specifically delineated [with hyphenated Codes attached to 
Code 8599] as reflecting a 30 percent rating for 
incoordination of the right hand (major), residuals of CVA 
under Code 8599-8515; 10 percent for residuals hemiparesis, 
right lower extremity under Code 8599-8520; and 10 percent 
for facial drop and dysarthria under Code 8299-8207.  


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the pending appellate issues.

2.  The veteran's CVA residuals include right hand, fingers 
and wrist incoordination, loss of strength and dexterity and 
diminished overall functional capacities primarily as a 
result of incomplete paralysis of the median and other 
associated radicular innervations which are more nearly 
severe than moderate in nature.

3.  The veteran's CVA residuals include right lower extremity 
incoordination, weakness, loss of ambulatory capacity and 
stamina, overall manifestations which reflect more moderate 
than mild, but less than severe, incomplete paralysis of the 
sciatic and associated innervations.

4.  The veteran's CVA residuals include facial, neck, head 
and mouth residuals with slurred speech, asymmetry, and 
possible seizures, with more severe than moderate incomplete 
paralysis causing cosmetic as well as functional impairments.

5.  Evidence and medical opinion establish that the veteran's 
CVA residuals alone, in the aggregate, render him 
unemployable. 



CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for residuals 
right upper extremity damage as a result of a CVA are met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.123, 4. 124, 4.130, 
Diagnostic Codes 8599-8515, 8513, 8514, 8516 (2002).

2.  The criteria for a 20 percent evaluation for residuals as 
a result of a CVA on the right lower extremity are met.  38 
U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. 4.7, Codes 8599-8520, 
8522 (2002). 

3.  The criteria for a 20 percent evaluation for residuals of 
a CVA on the face, head, and mouth are met.  38 U.S.C.A. 
§§ 1155, 5103, 5107; 38 C.F.R. § 4.7, Codes 8599-8207 (2002).

4.  The schedular criteria for a TDIU are met.  38 C.F.R. 
§§ 3.340, 4.15, 4.16 (2002)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Based on the ultimate determination rendered in this case, 
and after evaluating the evidence of record and development 
that has taken place in association therewith, it can be 
stipulated that all procedural and substantive due process 
issues have been fully addressed to the veteran's benefit and 
without prejudice to him or his claims.

Pertinent Factual Background

The veteran has long been service-connected for residuals of 
an earlier mid-1970's stroke or cerebrovascular accident 
(CVA), for which a minimum 30 percent has long been in 
effect.  

The veteran was hospitalized at a private facility in June 
2000 after experiencing another CVA for which residuals 
service connection is now in effect as well.  The clinical 
reports from that care are in the file.

VA follow-up report and examination is of record from August 
2000.  At that time, the 60 year old veteran was noted to 
have had a remote CVA in 1978 with minimal residuals.  Two 
months earlier he had developed a second CVA that had caused 
right hemiplegia.  He had since received physical therapy and 
had been discharged.  He had some residual hemiparesis, 
slurred speech and his coordination with his right hand was 
affected as a result of the CVA.  Because the CVA had been 
ischemic in nature, he was now taking Plavix as well as other 
medications.  

On examination, he had flat emotions and an expressionless 
face.  He was well oriented.  The VA examiner noted that his 
gait had been affected by the stroke and he walked with a 
limp due to his right leg weakness.  Coordination was 
affected in his right hand.  

The examiner specifically addressed the issue of the 
veteran's working as follows.  In reference to the question 
of if this patient is unemployable due to the cerebrovascular 
accident, the examiner noted that the veteran had been 
employed as a consultant and had to be constantly on the 
computer and speaking to people.  He was having speech 
problems and because of the sluggishness and reduced 
coordination in his right hand, "he is unable to work on the 
keyboard on the computer or give lectures and presentations."  
[emphasis added]  

The Board notes that an official with the RO subsequently 
introduced a memorandum into the file noting that the 
examining physician has seemingly made a statement that the 
veteran was "not unemployable", [i.e, interpreted as a 
"positive" since he had ungrammatically used a double 
negative], and then had proceeded to identify all of the 
reasons that the examiner found the veteran to be 
unemployable.  The RO official suggested that this needed to 
be clarified.  

However, from a routine reading of the opinion, it appears to 
the Board that this opinion is not a discrepancy in 
reasoning, but rather an inadvertent grammatical error, since 
the essence of the opinion is that the examiner ultimately 
indeed intended to express the opinion that he found the 
veteran to be unemployable by virtue of the service-connected 
disabilities.

A statement is of record from a private physician, MJK, dated 
in November 2000, to the effect that the veteran

has been evaluated by me from a 
neurological standpoint.  Because of his 
history of strokes, as verified by the 
6/12/00 MRI of the brain, he has 
difficulty with balance, sensation, and 
even coordination.  In my medical 
opinion, he is disabled and unemployable.  
[emphasis added].

The veteran was scheduled for reexamination by VA.  The 
report from that evaluation is of record dated in October 
2001.  The veteran was noted to have been doing consulting 
work in the recent past.  He had had a prior CVA from which 
he had recovered except for mild writing problems.  Since his 
more recent CVA, he had reportedly been unable to work due to 
significant difficulties with his right hand, especially 
being unable to even type on the computer and also his having 
problems in writing.  

He also reported that his seizures and difficulty with his 
speech which was both slurred and slowed precluded him 
speaking to people, which was also required in his work.  The 
examiner described his current symptoms to involve mild 
dysarthria with slowing in speech; mild aphasia symmetry; 
mild 7th central nerve paresis; mild decrease in the 
speech/rapid alternated movement with his right fingers and 
hand; mild asymmetry of the deep tendon reflexes being more 
pronounced on the right side; and questionable Babinski on 
the right side.

The examiner concluded that after assessing the overall 
impediments caused by the CVA, "in my professional opinion, 
these deficits mentioned above are likely to render him as an 
unemployable person." (emphasis added).

Service medical records reflect the veteran is right-handed.  
Therefore, the disability affects his major upper extremity.

The veteran has described his inability to do certain 
functions; these descriptions are in the file for comparative 
purposes.


Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In general, pursuant to 38 C.F.R. § 4.124a, for diseases of 
the peripheral nerves, disability ratings are based on 
whether there is complete or incomplete paralysis of the 
particular nerve.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  

Complete paralysis of the median nerve produces inclination 
of the hand to the ulnar side with the index and middle 
fingers more extended than normally, considerable atrophy of 
the muscles of the thenar eminence, and the thumb in the 
plane of the hand (ape hand); incomplete and defective 
pronation of the hand with the absence of flexion of the 
index finger, feeble flexion of the middle finger, inability 
to make a fist, and index and middle fingers that remain 
extended; inability to flex the distal phalanx of the thumb 
with defective opposition and abduction of the thumb at right 
angles to the palm; weakened flexion of the wrist; and pain 
with trophic disturbances..

Generally, the criteria for evaluating disability involving 
all radicular groups are set forth under Diagnostic Codes 
8513 through 8713.  Paralysis of the radicular groups is 
evaluated under Diagnostic Code 8513, and 90 and 80 percent 
evaluations are contemplated where there is complete 
paralysis.  Where severe incomplete paralysis is shown, 70 
and 60 percent evaluations are warranted, and 40 and 30 
percent evaluations are contemplated for moderate incomplete 
paralysis.  Mild incomplete paralysis warrants assignment of 
20 percent evaluations, regardless of whether the major or 
minor extremity is involved.  

Diagnostic Codes 8613 and 8713 address neuritis and 
neuralgia, respectively, and contemplate criteria consistent 
with that set forth above for paralysis of the radicular 
groups.

The criteria for evaluating the severity of paralysis of the 
musculospiral nerve (radial nerve) are set forth under 
Diagnostic Code 8514.  Under those criteria, [whether major 
or minor extremity is involved in each instance, 
respectively], 70 or 60 percent evaluations are assigned 
where there is complete paralysis involving drop of hand and 
fingers, wrist and fingers perpetually flexed, the thumb 
adducted falling within the line of the outer border of the 
index finger; can not extend hand at wrist, extend proximal 
phalanges of fingers, extend thumb, or make lateral movement 
of wrist; supination of hand, extension and flexion of elbow 
weakened, the loss of synergic motion of extensors impairs 
the hand grip seriously; total paralysis of the triceps 
occurs only as the greatest rarity.

Where there is severe incomplete paralysis of the 
musculospiral nerve, 50 or 40 percent evaluations are 
contemplated (for major and minor extremity, respectively; 30 
or 20 percent evaluations are contemplated for moderate 
incomplete paralysis; and 20 percent evaluations are assigned 
for mild incomplete paralysis regardless of whether the major 
or minor extremity is involved.  

Neuritis and neuralgia are evaluated under the criteria set 
forth at 8614 and 8714, which is consistent with the criteria 
for evaluating the severity of paralysis set forth above.

Paralysis of the median nerve is evaluated under the 
provisions of Diagnostic Code 8515.  Under that diagnostic 
code, 70 or 60 percent evaluations are warranted where there 
is complete paralysis of the median nerve in which hand the 
(major or minor, respectively) is inclined to the ulnar side, 
the index and middle fingers are more extended than normally, 
with considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb, at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances. 

Where there is severe incomplete paralysis of the median 
nerve, 50 or 40 percent evaluations are assigned. 30 or 20 
percent evaluations are contemplated for moderate incomplete 
paralysis, and 10 percent evaluations are assigned for mild 
incomplete paralysis, regardless of whether the major or 
minor extremity is involved. 

Neuritis and neuralgia are evaluated under the criteria set 
forth under Diagnostic Codes 8615 and 8715, and are 
consistent with the criteria for evaluating degrees of 
paralysis set forth above.

The criteria for evaluating the severity of paralysis of the 
ulnar nerve are set forth under Diagnostic Code 8516.  Under 
those criteria, 60 or 50 percent evaluations are assigned 
(for major or minor extremity, respectively),where there is 
complete paralysis of the ulnar nerve involving a "griffin 
claw" deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of ring and 
little fingers, cannot spread the fingers (or reverse), 
cannot adduct the thumb; flexion of wrist weakened.  Where 
there is severe incomplete paralysis of the ulnar nerve, 40 
or 30 percent evaluations are assigned.  Moderate incomplete 
paralysis warrants assignment of 30 or 20 percent 
evaluations, and mild incomplete paralysis warrants 
assignment of 10 percent evaluations, regardless of whether 
the major or minor extremity is involved. 

Neuritis and Neuralgia are evaluated under the criteria found 
at Diagnostic Codes 8616 and 8716, and are essentially 
consistent with the criteria for evaluating paralysis.

The criteria for evaluating paralysis of the musculocutaneous 
nerve are set forth at Diagnostic Code 8517.  Under that 
diagnostic code, 30 or 20 percent evaluations are assigned 
for complete paralysis involving weakness but not loss of 
flexion of elbow and supination of forearm.  Regardless of 
whether the major or minor extremities are involved, severe 
incomplete paralysis warrants assignment of 20 percent 
evaluations, moderate incomplete paralysis warrants 
assignment of 10 percent evaluations, and mild incomplete 
paralysis warrants assignment of noncompensable evaluations. 

Neuritis and neuralgia involving the musculocutaneous nerve 
are evaluated under the criteria found at Diagnostic Codes 
8617 and 8617, respectively.  Those criteria are consistent 
with the criteria for evaluating the severity of paralysis as 
set forth above.

The criteria for evaluating the severity of paralysis of the 
circumflex nerve are set forth at Diagnostic Code 8518.  
Under those criteria, 50 or 40 percent evaluations are 
warranted where there is complete paralysis where abduction 
of arm is impossible, outward rotation is weakened; muscles 
supplied are deltoid and teres minor.  Severe incomplete 
paralysis warrants assignment of 30 or 20 percent 
evaluations.  Regardless of involvement of either the major 
or minor extremity, 10 percent evaluations are contemplated 
for moderate incomplete paralysis, and noncompensable 
evaluations are contemplated for mild incomplete paralysis of 
the circumflex nerve.

Neuritis and neuralgia are evaluated under the provisions of 
Diagnostic Codes 8618 and 8718.  Those criteria are 
consistent with the criteria set forth above for evaluating 
the severity of paralysis noted above.

The criteria for evaluating the severity of paralysis of the 
long thoracic nerve are set forth under the provisions of 
Diagnostic Code 8519.  Under that diagnostic code, 30 or 20 
percent evaluations are assigned where there is complete 
paralysis of the long thoracic nerve involving an inability 
to raise arm above shoulder level, or a winged scapula 
deformity.  Regardless of whether the major or minor 
extremities are involved, 20 percent ratings are assigned for 
severe incomplete paralysis of the long thoracic nerve, 10 
percent evaluations for moderate incomplete paralysis, and 
noncompensable evaluations for mild incomplete paralysis.

A note to Diagnostic Code 8519 states that such ratings are 
not to be combined with lost motion above shoulder level.  
Neuritis and neuralgia involving the long thoracic nerve are 
evaluated under the criteria found at Diagnostic Codes 8619 
and 8719, respectively.  Such criteria is consistent with the 
criteria set forth under Diagnostic Code 8519 for evaluating 
the severity of paralysis of the long thoracic nerve.  A 
further note states that combined nerve injuries should be 
rated by reference to the major involvement, or if sufficient 
in extent, consider radicular group ratings.

The criteria for evaluating the severity of paralysis of the 
sciatic nerve are set forth at Diagnostic Code 8520.  An 80 
percent evaluation is contemplated where there is complete 
paralysis in which the foot dangles and drops, no active 
movement possible of muscles below the knee, and flexion of 
knee is weakened or (very rarely) lost.  Where there is 
severe incomplete paralysis with marked muscular atrophy, 
assignment of a 60 percent evaluation is appropriate.  

Moderately severe incomplete paralysis warrants assignment of 
a 40 percent evaluation, moderate incomplete paralysis 
warrants assignment of a 20 percent evaluation, and a 10 
percent evaluation is contemplated for mild incomplete 
paralysis. 

Neuritis and neuralgia are evaluated under the provisions of 
Diagnostic Codes 8620 and 8720, respectively.  As with 
neuritis and neuralgia above, such criteria are consistent 
with those contemplated for varying degrees of paralysis.

The criteria for evaluating the severity of paralysis of the 
external popliteal nerve (common peroneal) are set forth at 
Diagnostic Code 8521.  Under that diagnostic code, a 40 
percent evaluation is contemplated where there is complete 
paralysis with foot drop and slight droop of first phalanges 
of all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes.  Severe incomplete paralysis 
warrants assignment of a 30 percent evaluation, moderate 
incomplete paralysis warrants assignment of a 20 percent 
evaluation, and a 10 percent evaluation is contemplated for 
mild incomplete paralysis of the external popliteal nerve. 

Neuritis and neuralgia are evaluated under the criteria found 
at Diagnostic Codes 8621 and 8721, which is consistent with 
the criteria for evaluating paralysis set forth above.

The criteria for evaluating the severity of paralysis of the 
musculocutaneous nerve (superficial peroneal), are set forth 
at Diagnostic Code 8522.  Under those criteria, a 30 percent 
evaluation is warranted for complete paralysis where there is 
eversion of foot, weakened.  Severe incomplete paralysis of 
the musculocutaneous nerve warrants assignment of a 20 
percent evaluation. Moderate and mild incomplete paralysis 
warrant assignment of 10 and noncompensable evaluations, 
respectively. 

Neuritis and neuralgia are evaluated under the criteria found 
at Diagnostic Codes 8622 and 8722, respectively.  Such 
criteria are consistent with the criteria contemplated for 
rating degrees of paralysis above.

The criteria for evaluating the severity of paralysis of the 
anterior tibial nerve (deep peroneal) is set forth at 
Diagnostic Code 8523.  Under that diagnostic code, a 30 
percent evaluation is contemplated for complete paralysis of 
the anterior tibial nerve where dorsal flexion of the foot is 
lost; 20 and 10 percent evaluations are contemplated for 
severe and moderate incomplete paralysis, respectively, and a 
noncompensable evaluation is warranted for mild incomplete 
paralysis. 

Neuritis and neuralgia are evaluated under Diagnostic Codes 
8623 and 8723, respectively.  The criteria for evaluating 
those disabilities are consistent with the criteria for 
evaluating paralysis of the anterior tibial nerve.

The criteria for evaluating the severity of paralysis of the 
internal popliteal nerve (tibial) are set forth at Diagnostic 
Code 8524.  Under those criteria, assignment of a 40 percent 
evaluation is warranted where there is complete paralysis in 
which plantar flexion is lost, frank adduction of foot is 
impossible, flexion and separation of toes is abolished; no 
muscle in the sole can move; and in lesions of the nerve high 
in popliteal fossa, plantar flexion of foot is lost.  

Where there is incomplete paralysis of the popliteal nerve, a 
30 percent rating is assigned for severe incomplete 
paralysis, and 20 and 10 percent evaluations are assigned for 
moderate and mild incomplete paralysis, respectively.  

Neuritis and neuralgia are evaluated under the provisions of 
Diagnostic Codes 8624 and 8724, respectively.  The criteria 
for evaluating those disabilities is consistent with the 
criteria for evaluating paralysis of the internal popliteal 
nerve set forth above.

The criteria for evaluating the severity of paralysis of the 
posterior tibial nerve is set forth at Diagnostic Code 8525.  
Under those criteria, a 30 percent evaluation is contemplated 
where there is complete paralysis; paralysis of all muscles 
of the sole of the foot, frequently with painful paralysis of 
a causalgic nature; where toes cannot be flexed; adduction is 
weakened; and plantar flexion is impaired; 20, 10, and 10 
percent evaluations are assigned for severe, moderate, and 
mild incomplete paralysis, respectively, of the posterior 
tibial nerve.

Neuritis and neuralgia are evaluated under Diagnostic Codes 
8625 and 8725, respectively.  The criteria for evaluating 
those disabilities is consistent with the criteria for 
evaluating paralysis of the internal popliteal nerve set 
forth above.

The criteria for evaluating the severity of paralysis of the 
anterior crural nerve (femoral) are set forth at Diagnostic 
Code 8526.  Under those criteria, a 40 percent evaluation is 
contemplated for complete paralysis of quadriceps extensor 
muscles. 30, 20, and 10 percent evaluations are assigned 
respectively for severe, moderate, and mild incomplete 
paralysis of the anterior crural nerve. 

Neuritis and neuralgia are evaluated under Diagnostic Codes 
8626 and 8726, respectively.  The criteria for evaluating 
those disabilities is consistent with the criteria for 
evaluating paralysis of the internal popliteal nerve set 
forth above.

The criteria for evaluating the severity of paralysis of the 
internal saphenous nerve are set forth at Diagnostic Code 
8527.  Under those criteria, severe to complete paralysis 
warrants assignment of a 10 percent evaluation.  Mild to 
moderate paralysis both warrant assignment of noncompensable 
evaluations.  

Neuritis and neuralgia are evaluated under Diagnostic Codes 
8627 and 8727, respectively.  The criteria for evaluating 
those disabilities is consistent with the criteria for 
evaluating paralysis of the internal saphenous nerve as set 
forth above.

The criteria for evaluating the severity of paralysis of the 
obturator nerve are set forth at Diagnostic Code 8528.  Under 
those criteria, a 10 percent disability rating is 
contemplated for severe to complete paralysis of the 
obturator nerve.  Noncompensable evaluations are contemplated 
for mild or moderate paralysis. Neuritis and neuralgia are 
evaluated under the provisions of Diagnostic Codes 8628 and 
8728, respectively.  The criteria for evaluating those 
disabilities is consistent with the criteria for evaluating 
the severity of paralysis of the obturator nerve as set forth 
above.

The criteria for evaluating the severity of paralysis of the 
external cutaneous nerve of thigh are set forth at Diagnostic 
Code 8529.  Under those criteria, assignment of a 10 percent 
evaluation is contemplated for severe to complete paralysis. 
Noncompensable evaluations are warranted for mild or moderate 
paralysis.  Neuritis and neuralgia are evaluated under the 
provisions of Diagnostic Codes 8629 and 8729, respectively.  
The criteria for evaluating those disabilities are consistent 
with the criteria for evaluating the severity of paralysis of 
the external cutaneous nerve of the thigh as set forth above.

The severity of paralysis of the ilio-inguinal nerve is set 
forth at Diagnostic Code 8530.  Under that diagnostic code, a 
10 percent evaluation is contemplated for severe to complete 
paralysis of the ilio-inguinal nerve.  Moderate or mild 
paralysis warrant assignment of noncompensable evaluations.  
Neuritis and neuralgia are evaluated under the provisions of 
Diagnostic Codes 8630 and 8730, respectively.  The criteria 
for evaluating those disabilities are consistent with the 
criteria for evaluating the severity of paralysis of the 
ilio-inguinal nerve as set forth above.

Since the veteran is right-hand dominant, his disorder is 
rated as impairment of the major upper extremity.  38 C.F.R. 
§ 4.69 (2002).

Under Code 8009, hemorrhage from brain vessels, a 100 percent 
rating is assignable for the vascular conditions under Codes 
8007-8009 for 6 months and a minimum of 10 percent 
thereafter.  

Complete paralysis of the sciatic nerve results in the foot 
dangling and dropping, with no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or, very rarely, lost. 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  Complete paralysis of the anterior 
crural (femoral) nerve results in paralysis of the quadriceps 
extensor muscles. 38 C.F.R. § 4.124a, Diagnostic Code 8526. 

In this case, the veteran's facial paralysis is rated under 
the criteria in the rating schedule for evaluating paralysis 
of the seventh (facial) cranial nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8207.  These criteria provide a 10 percent 
rating for a moderate degree of incomplete paralysis; a 20 
percent rating for a severe degree of incomplete paralysis; 
and a 30 percent rating for complete paralysis.  The rating 
assigned is dependent upon the relative loss of innervation 
of facial muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8207.  
A Note in an introductory paragraph pertaining the criteria 
for rating diseases of the cranial nerves, the rating 
schedule provides, "The ratings for the cranial nerves are 
for unilateral involvement; when bilateral, combine but 
without the bilateral factor." 38 C.F.R. § 4.124a, Diseases 
of the Cranial Nerves; see also 38 C.F.R. § 4.26 (regarding 
the bilateral factor).

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045- 
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated as 10 percent and no more under 
diagnostic code 9304.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under diagnostic code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2002).

The Board must resolve all reasonable doubt in favor of the 
veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In a precedent opinion, the VA General Counsel has held that 
disabilities rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, involved limitation of motion, which warrant 
consideration based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  
VAOPGCPREC 36-97.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

The Court has acknowledged that when an appellant has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

In Bierman v. Brown, 6 Vet. App. 125 (1994), it was noted 
that manifestations of neurological symptomatology of a lower 
extremity which are distinct from low back symptoms (that is, 
neither duplicative or overlapping) could be rated under a 
diagnostic code different from Diagnostic Code 5293 without 
violating the VA anti-pyramiding regulation of 38 C.F.R. § 
4.14.  However, the evaluation of the "same disability" or 
the same "manifestations' under various diagnoses is 
prohibited.  38 C.F.R. § 4.14.  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  


Analysis

The Board has set forth the options available for rating the 
myriad residuals of the veteran's CVA's, one which took place 
in the 1970's, and the other which occurred in 2000, and for 
the current overall residuals for which he receives 
compensation.

On the one hand, regulations preclude compensating a veteran 
for multiple versions of the same disability.  On the other 
hand, however, he is entitled to be compensated for all 
facets of a disability, in this case, one with multiple and 
somewhat complex components.  He is further entitled to 
resolution of reasonable doubt in his favor.

Accordingly, the Board has reviewed the veteran's clinical 
history and evaluations in detail.  In rating the residuals 
of his CVA as they impact on his right upper extremity, the 
permanent post-stroke damage extends across the radicular 
innervation parameters.  In this regard, he is primarily 
impacted through diminished functional capacity in his 
fingers as well as his hand and wrist areas, primarily but 
not solely reflected in incomplete paralysis of the median 
nerve.  He has diminished sensation, is unable to use his 
fingers for activities such as typing, has diminished grip, 
strength and dexterity, and lacks coordination.  The Boards 
finds that while this does not equate to complete paralysis, 
he has more severe than moderate overall radicular 
dysfunction, and a 50 percent rating is reasonably warranted.

In assessing the CVA's impact on his right lower extremity, 
it is noted that again there is impairment of more than a 
single innervation, but the damage was done primarily to the 
sciatic nerve with resultant lack of coordination in movement 
and mobility, weakness, loss of balance and stamina which is 
somewhat less than severe incomplete but more moderate than 
mild.  Accordingly, with resolution of doubt in his favor, a 
20 percent rating is assignable.

Finally, in rating the CVA's residuals on the veteran's head, 
face and mouth, the residuals are both cosmetic and 
functional in nature.  He has slurred and slowed speech and 
cannot communicate very well either on the phone or face-to-
face.  His face is asymmetrical and he exhibits such rigidity 
of the musculature that he has what has been described as 
having flat emotions and an expressionless face.  While these 
manifestations do not equate to overall severe impairment, 
they are certainly more moderate than mild.  Accordingly, 
resolving all doubt in his favor, a 20 percent rating is 
warranted.

TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2002).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The regulations set forth the criteria for finding an 
aggregate rating of 60 percent various combinations which may 
be added into the mix.  For instance, disabilities may 
combine if one or both lower or upper extremities, 
disabilities resulting from a single accident as in this 
case, the singular event, i.e., the CVA, etc.  38 C.F.R. 
§ 4.16(a).

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2002).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992). 

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
1991).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2002).  
Where the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service-connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363.

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran. 

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Lay individuals may 
not render medical conclusions, see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); however , a lay statement may be made 
which relays the visible symptoms of a disease or disability 
or the facts of observed situations or circumstances, see 
Caldwell v, Derwinski, 1 Vet. App. 466, 469 (1991), after 
which a decision must be made as to the credibility thereof 
in the context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

In this case, the Board has assigned ratings of 50, 20 and 20 
percent, respectively, for the veteran's residuals of his 
CVA's as currently primarily impact on his right upper 
extremity, his right lower extremity, and his face.  He thus 
fulfills the schedular requirements for a TDIU.
 
More importantly, perhaps, both private and VA physicians 
have unanimously concluded that the CVA residuals render him 
unable to work.  The Board is constrained from substituting 
an opinion to the contrary.  See, i.e., Colvin v. Derwinski, 
4 Vet. App. 132 (1992). 

With resolution of all doubt in the veteran's favor, a TDIU 
is warranted.


ORDER

Entitlement to increased ratings of 50, 20 and 20 percent, 
respectively, for residuals of the veteran's service-
connected CVA as impact his right upper extremity, right 
lower extremity and face, are granted subject to the 
regulatory criteria relating to the payment of monetary 
awards.

The appeal of entitlement to TDIU benefits is granted subject 
to the regulatory criteria relating to the payment of 
monetary awards. 



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



